PER CURIAM.
The husband filed a complaint for absolute divorce on the ground of desertion; the wife’s amended answer denied the desertion, averred that she was ill, required medical attention and was unable to maintain regular full-time employment. She asked for alimony or in the event that the divorce was not granted, separate maintenance for her support.
After an extensive hearing, the court found that the wife had deserted her husband, but that the desertion had been condoned by him; that the wife was in need of medical attention, was unable to earn sufficient income to properly care for herself and that the husband was financially able to contribute to her support.
The court dismissed the complaint for absolute divorce and ordered the husband to> pay $30 every two weeks for the maintenance and support of the wife. The sole question raised on this appeal is whether the court abused its discretion in requiring the husband to contribute to the support of the wife. We have carefully examined the extensive record in this case and are unable to find any such abuse.
Affirmed.